



Exhibit 10.1






AMENDMENT NO. 1
TO
KELLOGG COMPANY
2017 LONG-TERM INCENTIVE PLAN


WHEREAS, Kellogg Company (the “Company”) maintains the Kellogg Company 2017
Long-Term Incentive Plan (the “Plan”);


WHEREAS, pursuant to Section 15.1 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan at any time and from time to time in
such respects as the Board may deem to be in the best interests of the Company;
and


WHEREAS, the Board has determined that it is advisable to amend the Plan on the
terms set forth herein.


NOW, THEREFORE, by virtue and in exercise of the power reserved to the Board by
Section 15.1 of the Plan, effective June 7, 2018, Section 2.26 of the Plan is
deleted and Section 4.4.6 of the Plan is amended solely by replacing the
reference to “Director” with “non-employee Director.” As amended, Section 4.4.6
will read as follows:


“4.4.6     Limit on Non-Employee Director Awards. The aggregate grant date fair
value (as determined in accordance with generally accepted accounting principles
applicable in the United States) of all Awards credited or granted during any
calendar year to any non-employee Director shall not exceed $800,000.”







